Exhibit 10.1

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY DRUGMAX, INC.

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND

HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.]

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND CONSENT

BY AND BETWEEN

CONGRESS FINANCIAL CORPORATION (FLORIDA)

AND

DRUGMAX, INC., TOGETHER WITH ITS SUBSIDIARIES,

VALLEY DRUG COMPANY, VALLEY DRUG COMPANY SOUTH,

AND DISCOUNT Rx, INC.

 

THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND CONSENT (this
“Amendment”) is entered into effective as of November     , 2004 (the “Effective
Date”), by and between DRUGMAX, INC., a Nevada corporation (“DrugMax” and,
together with its subsidiaries, VALLEY DRUG COMPANY, an Ohio corporation, VALLEY
DRUG COMPANY SOUTH, a Louisiana corporation, and DISCOUNT Rx, INC., a Louisiana
corporation, collectively, the “Borrower”) and CONGRESS FINANCIAL CORPORATION
(FLORIDA), a Florida corporation (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower and Lender heretofore entered into the Loan and Security
Agreement, dated effective April 15, 2003, as amended by Amendment No. 1 to Loan
and Security Agreement, dated as of August 19, 2003, Amendment No. 2 to Loan and
Security Agreement, dated as of March 31, 2004, Amendment No. 3 to Loan and
Security Agreement, dated as of June 30, 2004, Amendment No. 4 and Waiver to
Loan and Security Agreement, dated as of August 5, 2004 and Forbearance
Agreement and Fifth Amendment to Loan and Security Agreement, dated as of
November 5, 2004 (as the same now exists and may hereafter be further amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”) pursuant to which Lender agreed to make loans and provide other
financial accommodations to Borrower; and

 

WHEREAS, Borrower has requested certain amendments to and consents under the
Loan Agreement to permit the merger of Familymeds Group, Inc., a Connecticut
corporation (together with its successors and assigns, “Familymeds”) with and
into DrugMax with DrugMax as the surviving corporation and Lender is willing to
agree to such amendments and consents, subject to the terms and conditions set
forth herein.

 

NOW, THEREFORE, for and in consideration of the above premises, the mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender agree as follows:

 

1. Definitions.

 

(a) Additional Definitions. As used herein, the following terms shall have the
respective meanings given to them below and the Loan Agreement shall be deemed
and is hereby amended to include, in addition and not in limitation, each of the
following definitions:

 

(i) “Familymeds Affiliate” shall mean as to Familymeds Holdings, Inc., each
direct and indirect Subsidiary of Familymeds Holdings, Inc., together with their
respective successors and assigns.



--------------------------------------------------------------------------------

(ii) “Familymeds Credit Agreement” shall mean the Amended and Restated Credit
Agreement, dated as of August 19, 2002 among Familymeds, Inc., a Connecticut
corporation, the other credit parties signatory thereto and General Electric
Capital Corporation, a Delaware corporation, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

(iii) “Familymeds Financing Agreements” shall mean, collectively, the Familymeds
Credit Agreement, together with all other agreements, documents and instruments
executed and/or delivered in connection therewith or related thereto, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

(iv) “Familymeds Merger” shall mean the merger of Familymeds Group, Inc. with
and into DrugMax, Inc., with DrugMax, Inc. as the surviving corporation,
pursuant to the terms of the Familymeds Merger Agreements.

 

(v) “Familymeds Merger Agreements” shall mean, individually and collectively,
the Agreement and Plan of Merger, dated as of March 19, 2004, by and among
Familymeds Group, Inc., Jugal K. Taneja, Edgardo A. Mercadante and DrugMax,
Inc., and all agreements, documents and instruments executed and/or delivered in
connection therewith or related to the foregoing, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

(vi) “Forbearance Agreement” shall mean the Forbearance Agreement and Fifth
Amendment to Loan and Security Agreement, dated as of November 5, 2004, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

(b) Amendment to Definitions.

 

(i) The definition of “Affiliate” is hereby amended by deleting the first
sentence thereof in its entirety and substituting the following therefor:

 

“Affiliate” shall mean, with respect to a specified Person any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds five (5%) percent or more of any class of Voting Stock of such Person
or other equity interests in such Person, (b) any Person of which such Person
beneficially owns or holds five (5%) percent or more of any class of Voting
Stock or in which such Person beneficially owns or holds five (5%) or more of
the equity interests and (c) any director or executive officer or such Person;
provided, that, in any instance in which such term is being applied to an
Affiliate of Borrower, it shall be deemed to exclude any Familymeds Affiliate.”



--------------------------------------------------------------------------------

(ii) The definition of “Cash Equivalents” is hereby amended by deleting the
phrase “(except an Affiliate of Borrower)” contained in clause (c) thereof and
substituting “(except an Affiliate of Borrower or any Familymeds Affiliate)”
therefor.

 

(iii) The definition of “Eligible Accounts” is hereby amended by deleting the
phrase “Affiliate of Borrower” contained in clause (j) thereof and substituting
“Affiliate of Borrower or any Familymeds Affiliate” therefor.

 

(iv) Notwithstanding anything to contrary contained in the Loan Agreement or any
of the other Financing Agreements, Eligible Accounts shall not include Accounts
with respect to which Cajun Pharmaceuticals, C’s Discount Pharmacy, or any of
their respective Affiliates is the account debtor.

 

(v) The definition of “Forbearance Maturity Date” is hereby amended by deleting
the reference to “November 19, 2004” and substituting “December 10, 2004”
therefor.

 

(c) Interpretation. For purposes of this Amendment, unless otherwise defined
herein, all terms used herein, including, but not limited to, those terms used
and/or defined in the recitals above, shall have the respective meanings
ascribed to such terms in the Loan Agreement.

 

2. Amendments.

 

(a) Permitted Holders. Schedule 1.55 to the Loan Agreement is hereby amended and
restated in its entirety in the form of Schedule 1.55 attached hereto.

 

(b) Subsidiaries; Affiliates; Capitalization; Solvency. Schedule 8.12 to the
Information Certificate is hereby amended and restated in its entirety in the
form of Schedule 8.12 attached hereto.

 

(c) Transactions with Affiliates. Section 9.12 of the Loan Agreement is hereby
amended by deleting the phrase “or other Affiliate of Borrower” and by
substituting “or other Affiliate of Borrower or any Familymeds Affiliate”
therefor.

 

(d) Familymeds Affiliate. Sections 8.14, 9.3(a), 9.4, 9.5, 9.8, 9.9 and 9.10 of
the Loan Agreement are hereby amended by deleting the word “Subsidiary” in each
instance in which it appears and in each case by substituting “Subsidiary (other
than any Familymeds Affiliate)” therefor.

 

(e) Events of Default. Section 10.1 of the Loan Agreement is hereby amended by
adding a new clause (p) thereto to read as follows:

[Omitted as confidential]

 



--------------------------------------------------------------------------------

(f) Notices. Section 12.3 of the Loan Agreement is hereby amended and restated
in its entirety to read as follows:

 

“Notices. All notices, requests and demands hereunder shall be in writing and
deemed to have been given or made: if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one (1)
Business Day after sending; and if by certified mail, return receipt requested,
five (5) days after mailing. All notices, request and demands upon the parties
are to be given to the following addresses (or to such other address as any
party may designate by notice in accordance with this Section):

 

If to Borrower:   

DrugMax, Inc.

25400 U.S. Highway 19 North, Suite 137

Clearwater, Florida 33763

Attention: Jugal K. Taneja

Telephone No.: (727) 533-0431

Telecopy No.: (727) 531-1280

with a courtesy (and not mandatory) copy to:   

Shumaker, Loop & Kendrick, LLP

101 East Kennedy Blvd., Suite 2800

Tampa, Florida 33602-5151

Attention: Julio C. Esquivel, Esq.

Telephone No.: (813) 229-7600

Telecopy No.: (813) 229-1660

If to Lender   

Congress Financial Corporation (Florida)

110 East Broward Boulevard, Suite 2050

Fort Lauderdale, FL 33301

Attention: Portfolio Manager

Telephone No.: (954) 467-2262

Telecopy No.: (954) 467-5520

 

(g) Section 5.5 of the Forbearance Agreement is hereby deleted in its entirety
and the following substituted therefor:

 

“Section 5.5 [Reserved]”

 

3. Consent. Subject to the terms and conditions contained herein, Lender hereby
confirms and agrees that it consents to the Familymeds Merger and the execution
and delivery by the parties thereto of the Familymeds Merger Agreements (as in
effect on the date hereof).



--------------------------------------------------------------------------------

4. Amendment Fee. In consideration of the amendments set forth herein, Borrower
agrees to pay to Lender or Lender may, at its option, charge any account of
Borrower maintained by Lender, a fee in the amount of $120,000 (the “Amendment
Fee”), which shall be fully earned as of the date hereof and shall constitute
part of the Obligations, $100,000 of which amount shall be applied as a partial
reduction to the amount otherwise payable pursuant to Section 12.1(c) of the
Loan Agreement upon termination thereof in accordance with Section 12.1 of the
Loan Agreement; provided, that, all Obligations are fully and finally repaid and
satisfied on or prior to December 10, 2004 and the Financing Agreements are
terminated in accordance with such Section 12.1.

 

5. Representations, Warranties and Covenants. In addition to the continuing
representations, warranties and covenants heretofore or hereafter made by
Borrower to Lender pursuant to the other Financing Agreements, Borrower hereby
represents, warrants and covenants with and to Lender as follows (which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof and shall be incorporated into and made a part of
the Financing Agreements):

 

(a) The failure of Borrower to comply with the covenants, conditions and
agreements contained herein or in any other agreement, document or instrument at
any time executed and/or delivered by Borrower with, to or in favor of Lender
shall constitute an Event of Default under the Financing Agreements.

 

(b) This Amendment has been duly executed and delivered by Borrower and is in
full force and effect as of the date hereof, and the agreements and obligations
of Borrower contained herein constitute legal, valid and binding obligations of
Borrower enforceable against Borrower in accordance with their respective terms.

 

(c) Other than the Existing Defaults, as of the date hereof, no other Default or
Event of Default has occurred or is continuing (after giving effect to the
amendments set forth in this Amendment).

 

(d) The Familymeds Merger is valid and effective in accordance with the
Familymeds Merger Agreements, and DrugMax shall be the surviving corporation
pursuant to the Familymeds Merger.

 

(e) All actions and proceedings required by the Familymeds Merger Agreements,
applicable law and regulation (including, but not limited to, compliance with
Hart-Scott-Rodino Anti-Trust Improvement Act of 1976 as amended) have been taken
and the transactions required thereunder have been duly and validly taken and
consummated.

 

(f) No court of competent jurisdiction has issued any injunction, restraining
order or other order which prohibits consummation of the transactions described
in the Familymeds Merger Agreements and no government action or proceeding has
been threatened or commenced seeking any injunction, restraining order or other
order which seeks to void or otherwise modify the transactions described in the
Familymeds Merger Agreements.

 

(g) The security interests in and liens upon the assets and properties of
Borrower in favor of Lender shall continue upon such assets, and such security
interests and liens and their



--------------------------------------------------------------------------------

perfection and priority shall continue in all respects in full force and effect.
Without limiting the generality of the foregoing, the Familymeds Merger shall in
no way limit, impair or adversely affect the Obligations, howsoever arising, or
any security interests or liens securing the same.

 

(h) The Familymeds Merger and the other arrangements contemplated herein do not
violate any law or regulation or any order or decree of any court or
governmental instrumentality in any respect and do not and will not conflict
with or result in the breach of, or constitute a default in any respect under,
any agreement, document or instrument to which Borrower or Familymeds or any of
its Affiliates is a party or may be bound, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property of
Borrower, Familymeds or any of their respective Affiliates or violate any
provision of the Certificate of Incorporation or By-Laws of Borrower, Familymeds
or any of their respective Affiliates.

 

(i) Borrower has delivered, or caused to be delivered, to Lender, true, correct
and complete copies of the Familymeds Merger Agreements, each in form and
substance satisfactory to Lender.

 

(j) Borrower has delivered a pro forma consolidated and consolidating balance
sheet of Borrower and its subsidiaries (including in this case Familymeds Group,
Inc. and its affiliates) reflecting the consummation of the Familymeds Merger
and the other transactions contemplated by the Familymeds Merger Documents,
accompanied by a certificate, dated of even date herewith, of the chief
financial officer of Borrower stating that such pro forma balance sheets
represent the reasonable, good faith opinion of such officer as to the subject
matter thereof as of the date of such certificate.

 

(k) Neither the execution and delivery of this Amendment, nor the modifications
to the Financing Agreements contemplated by this Amendment nor the consents and
releases contained herein shall violate any applicable law or regulation, or any
order or decree of any court or any governmental instrumentality in any respect
or does or shall conflict with or result in the breach of, or constitute a
default in any respect under, any indenture, or any material mortgage, deed of
trust, security agreement, agreement or instrument to which Borrower, or
Familymeds is a party or may be bound, or violate any provision of the
organizational documents of Borrower or Familymeds.

 

(l) At all times during the period from the date hereof, through and including
the Renewal Date, the business and operations of Borrower and its Affiliates
(immediately prior to giving effect to the Familymeds Merger) including, without
limitation, with respect to generating accounts receivable, identifying and
segregating inventory and other assets, accounts payable practices, invoicing,
payroll, administration and similar matters, shall at all times be conducted and
maintained as if the Familymeds Merger had not taken place.

 

(m) All of the representations and warranties set forth in the Loan Agreement as
amended hereby, and the other Financing Agreements, are true and correct in all
material respects, except to the extent any such representation or warranty is
made as of a specified date, in which case such representation or warranty shall
have been true and correct as of such date.



--------------------------------------------------------------------------------

(n) At all times during the period from the date hereof, through and including
the Renewal Date, the Borrower shall not, and shall not permit any Subsidiary
to, amend, modify, supplement, extend, renew, restate or replace any of the
Familymeds Financing Agreements, as amended by the amendment contemplated by
Section 7(h) hereof, without the prior written consent of Lender.

 

(o) At all times during the period from the date hereof through and including
the Renewal Date, Borrower shall collect in cash in advance (prior to the
shipment of Inventory to Familymeds, Inc. and/or its Subsidiaries) all amounts
payable from time to time from Familymeds, Inc. and its Subsidiaries to
Borrower.

 

(p) If at any time from the date hereof through and including the effective date
of the New Financing (as hereinafter defined) Borrower receives all or any
portion of the capital contribution referred to in Section 7(h)(ii) hereof, the
amount shall only be (i) used to pay or repay the Obligations (it being
understood that any such repayment shall result in a permanent reduction of any
amounts otherwise available pursuant to the Borrowing Base, in an amount equal
to all such repayments) and/or (ii) deposited in a deposit account or an
investment account subject to a Deposit Account Control Agreement or an
Investment Property Control Agreement, as applicable, in either case pursuant to
which Borrower shall not be permitted to withdraw any amounts or otherwise
exercise any authority or powers.

 

(q) At all times during the period from the date hereof through and including
the effective date of the New Financing, the capitalization of the entities set
forth on revised Schedule 8.12 to the Information Certificate referred to in
Section 2(b) hereof shall not be revised or amended in any respect without the
prior written consent of Lender.

 

6. Effect of this Amendment. Except as modified pursuant hereto, no other
changes, modifications or waivers to or under the Loan Agreement or the other
Financing Agreements are intended or implied and in all other respects the
Financing Agreements are hereby specifically ratified and confirmed by the
parties hereto as of the Effective Date. This Amendment represents the entire
agreement and understanding concerning the subject matter hereof between the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. To the extent of any conflict between the terms of this
Amendment and the other Financing Agreements, the terms of this Amendment shall
control. The Loan Agreement and this Amendment shall be read and construed as
one agreement.

 

7. Conditions to Effectiveness of this Amendment. The effectiveness of this
Amendment shall be subject to the satisfaction of the following conditions:

 

(a) Lender shall have received, in form and substance satisfactory to Lender, an
original of this Amendment, duly authorized, executed and delivered by Borrower;

 

(b) Lender shall have received the Amendment Fee in immediately available funds;

 

(c) Lender shall have received, in form and substance satisfactory to Lender,
true, correct and complete copies of the Familymeds Merger Agreements.



--------------------------------------------------------------------------------

(d) Lender shall have received, in form and substance satisfactory to Lender,
evidence that all amounts payable from Familymeds, Inc. and its affiliates to
Borrower have been paid in full.

 

(e) Lender shall have received such opinions of counsel to Borrower with respect
to the Familymeds Merger and related matters as Lender may require.

 

(f) Lender shall have received any and all such further instruments and
documents as Lender may require to obtain the full benefits of this Amendment
and to protect, preserve and maintain Lender’s rights in the Collateral; and

 

(g) Lender shall have received, in form and substance satisfactory to Lender, a
true, complete and correct copy of an Amendment to the Amended and Restated
Credit Agreement, dated as of August 19, 2002 among Familymeds, Inc., as
Borrower, the other credit parties signatory thereto, and General Electric
Capital Corporation, as Lender.

 

(h) Lender shall have received, in form and substance satisfactory to Lender,
evidence that Borrower has received a written commitment issued by one or more
independent third-party lenders satisfactory to Lender (“New Lender”) to provide
DrugMax, Inc. and certain of its direct and indirect Subsidiaries (including,
without limitation, Familymeds, Inc.), with replacement working capital
financing (“New Financing”) in an amount not less than the amount necessary to
pay in cash in full absolutely and unconditionally, all of the Obligations due
Lender by each Borrower and Guarantor (“Commitment”), which Commitment shall be
valid and effective for a period through and including December 10, 2004 and
shall provide for the repayment of such Obligations as described above. [Omitted
as Confidential]

 

(i) The Consulting Agreement shall be in full force and effect for a term
through and including the last day of the Forbearance Period and Lender shall
have received a true, complete and correct copy of the Consulting Agreement.

 

(j) Other than the Existing Defaults, no other Default or Event of Default has
occurred or is continuing (after giving effect to the amendments set forth in
this Amendment).

 

8. Release.

 

(a) In consideration of the agreements of Lender contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges the Lender and its successors and
assigns, and their present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights



--------------------------------------------------------------------------------

of set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which Borrower or any of its successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arises at any time on
or prior to the day and date of this Amendment, including, without limitation,
for or on account of, or in relation to, or in any way in connection with the
Loan Agreement or any of the other Financing Agreements or transactions
thereunder or related thereto.

 

(b) Borrower understands, acknowledges and agrees that its release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

 

(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.

 

9. Covenant Not to Sue. Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by Borrower
pursuant to Section 8 above. If Borrower or any of its successors, assigns or
other legal representations violates the foregoing covenant, Borrower, for
itself and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and costs incurred by any Releasee as a result of
such violation.

 

10. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the laws of the State of Florida without regard to principals of conflicts of
laws, but excluding any rule of law that would cause the application of the law
of any jurisdiction other that the laws of the State of Florida.

 

11. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

12. Counterparts. This Amendment may be executed in any number of counterparts,
but all of such counterparts shall together constitute but one and the same
agreement. In making proof of this Amendment, it shall not be necessary to
produce or account for more than one counterpart thereof signed by each of the
parties hereto. This Amendment may be executed and delivered by telecopier with
the same force and effect as if it were a manually executed and delivered
counterpart.

 

13. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
reasonably desirable to effectuate the provisions and purposes of this
Amendment.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Borrower have caused these presents to be duly
executed as of the day and year first written above.

 

BORROWER DRUGMAX, INC. By:  

/s/ William LaGamba

--------------------------------------------------------------------------------

Name:   William LaGamba Title:   COO VALLEY DRUG COMPANY By:  

/s/ William LaGamba

--------------------------------------------------------------------------------

Name:   William LaGamba Title:   COO VALLEY DRUG COMPANY SOUTH By:  

/s/ William LaGamba

--------------------------------------------------------------------------------

Name:   William LaGamba Title:   COO DISCOUNT Rx, INC. By:  

/s/ William LaGamba

--------------------------------------------------------------------------------

Name:   William LaGamba Title:   COO LENDER CONGRESS FINANCIAL CORPORATION
(FLORIDA) By:  

/s/ Pat Cloninger

--------------------------------------------------------------------------------

Name:   Pat Cloninger Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE CONTINUED FROM PREVIOUS PAGE]

 

The undersigned Guarantor hereby agrees and consents to the foregoing Amendment
No. 6 and Consent to the Loan and Security Agreement and ratifies and affirms
his guarantee of the Obligations of Borrower under the Financing Agreements as
amended through and including the date hereof, pursuant to the Guarantee, dated
April 15, 2003, by Guarantor in favor of Lender.

 

GUARANTOR:

 

/s/ Jugal K. Taneja

--------------------------------------------------------------------------------

Jugal K. Taneja



--------------------------------------------------------------------------------

SCHEDULE 1.55

to

LOAN AND SECURITY AGREEMENT

 

Permitted Holders



--------------------------------------------------------------------------------

SCHEDULE 8.12

to

INFORMATION CERTIFICATE

 

Subsidiaries; Affiliates; Capitalization; Solvency